DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 11/03/2021.  Applicant’s amendments to the claims have been entered and are made of record.  The current claims are 1-8, 10, 12 and 14-23 are of which are allowed.  Applicant’s has vastly narrowed the inner layer to now recite closed language and consisting essentially of a polyester impervious foam.  The Office is also giving weight to the preamble of the claim in that the laminate is used to create an exterior structural trim part for a vehicle. 
All previously made rejections are now withdrawn.  
There was no prior art found that teaches or suggest at least superposed and laminated together where the outer two layers are compressed, consolidated and made of fibrous layers and an inner impervious closed cell foam made only of polyester and used to an exterior structural trim for a vehicle.  
The closest prior art found was that of US PG Pub 2014/0096320 which teaches the  protective liner comprising two fibrous layers with polyester foam layer sandwiched there between wherein the polyester foam layer can be closed cell [impervious]. See paragraph 0025 for outer layers being fibers (natural/bamboo) and paragraph 0037 wherein in core is closed cell polyester foam layer.  However, these claims are directed to a loosely put together laminate and one skilled in the art would not use with the additional consolidated layers with binders and fillers to create a bumper for a baby’s crib.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP